EX-10 5 exh10-02.htm EXHIBIT 10.02

EXHIBIT 10.02



 

SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS

THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS ("Agreement") dated as
of May 8, 2002 (the "Effective Date") is between Brett T. White ("Employee") and
Kana Software, Inc., a Delaware corporation, including any successor company
("Kana").



1. Termination as an Employee of Kana. Employee's position as the Chief
Financial Officer and Executive Vice-President of Finance of Kana shall
terminate as of the Effective Date; provided, however Employee's employment
shall terminate as of July 8, 2002 (the "Termination Date"). Between the
Effective Date and the Termination Date, Employee shall be on an unpaid leave of
absence. During the Interim Period, Employee shall be available during normal
business hours to consult as reasonably requested by Kana. Until June 6, 2002,
Employee agrees not to commence or engage any new employment with any other
employer. While an employee of Kana and until July 8, 2002, Employee agrees not
to publicly announce any new employment with any other employer. For purposes of
this Agreement, any public announcement by any potential future employer will be
deemed to be an announcement by the Employee.



2. Obligations of Kana and Employee.

(a) Employee shall receive any accrued and unpaid base salary as of the
Effective Date and all other unpaid compensation, accrued vacation and other
accrued benefits (less applicable federal and state withholding amounts) through
the Termination Date (the "Interim Period") on May 15, 2002. Employee shall not
accrue any further base salary, vacation or any other benefits other than those
amounts set forth in this Section below after May 8, 2002.

(b) During the Interim Period, Kana will provide Employee with all existing
employee benefit plan insurance coverage (other than any new grants of stock
options and 401(k) plan eligibility) to the extent permitted by Kana's employee
benefit plans at Kana's expense. From the Effective Date until June 6, 2002,
Employee will continue to vest in Employee's stock options as set forth in
Employee's stock option agreements. As of the Termination Date, Employee will be
eligible to purchase at his own expense independently the identical healthcare
insurance coverage programs as required by the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"). As of June 7, 2002, vesting
under all of Employee's stock option agreements shall cease, except as set forth
below.

(c) In exchange for the release of claims and other promises set forth in this
Agreement, Kana agrees to provide Employee with the following benefits
("Separation Benefits"):

(1) So long as Employee has not violated Section 1 of this Agreement, Kana
agrees to pay Employee an amount equal to $90,000, less applicable federal and
state withholding amounts, paid in one lump sum within seven (7) business days
of the Effective Date. Payment as specified herein in Section 2(c)(1), is a
condition precedent to the releases set forth in this Agreement.

(2) So long as Employee has not violated Section 1 of this Agreement and has
provided Kana an executed Second Release (as defined in Section 4 below), Kana
agrees to pay Employee an amount equal to $94,000, less applicable federal and
state withholding amounts, paid in one lump sum on or before July 12, 2002.
Employee's execution of the Second Release is a condition precedent to the
payment as specified herein in Section 2(c)(2). Kana's compliance with its
payment obligations specified in this paragraph is a condition to the releases
set forth in this Agreement.

(3) Effective as of the Termination Date and so long as Employee has not
violated Section 1 of this Agreement and has provided Kana an executed Second
Release, all outstanding stock options and restricted stock held by Employee on
the Termination Date shall have their vesting accelerated by eleven (11) months
from June 6, 2002. Employee will be entitled to exercise any outstanding vested
stock options (including any stock options accelerated pursuant to this Section
2(c)(3)) following the Termination Date for a period of time as set forth and in
accordance with the applicable stock option agreements. The "termination date"
under Employee's stock option agreements shall be deemed to be the Termination
Date set forth in this Agreement. Employee's execution of the Second Release is
a condition precedent to the vesting acceleration as specified herein in Section
2(c)(3). Kana's compliance with its obligations specified in this paragraph is a
condition to the releases set forth in this Agreement.

(d) By signing this Agreement, Employee understands and acknowledges that
Employee is receiving the compensation outlined in this section in consideration
for waiving Employee's right to claims referred to in this Agreement and that
Employee would not otherwise be entitled to payment in the manner outlined
herein. Employee further understands and acknowledges that Employee will not be
entitled to any benefits from Kana other than those expressly set forth in this
Section 2.

(e) Employee will be bound by and comply with the terms of Employee's current
Employee Invention Assignment and Confidentiality Agreement ("Confidentiality
Agreement") which shall remain in full force and effect.

3. Non-Solicitation and Other Covenants.

(a) Employee agrees that, for so long as Employee is employed by Kana, and for a
period of one (1) year thereafter, Employee will not, either for Employee or for
any other person or entity, directly or indirectly, solicit, induce or attempt
to induce any employee, consultant or contractor of Kana or any subsidiary of
Kana, to terminate his or her employment or his, her or its services with, Kana
or any subsidiary of Kana or to take employment with another party.

(b) It is the intent of the parties that the provisions of this Section 3 will
be enforced to the fullest extent permissible under applicable law. If any
particular provision or portion of this Section is adjudicated to be invalid or
unenforceable, this Agreement will be deemed amended to revise that provision or
portion to the minimum extent necessary to render it enforceable. Such amendment
will apply only with respect to the operation of this paragraph in the
particular jurisdiction in which such adjudication was made.

(c) Employee acknowledges that any breach of the covenants of this Section 3
will result in immediate and irreparable injury to Kana and, accordingly,
consents to the seeking of injunctive relief and such other equitable remedies
for the benefit of Kana as may be appropriate in the event such a breach occurs
or is threatened. However, in the event that Kana or Employee believes that any
such breach has occurred or is threatened, Kana or Employee, respectively, will
provide prompt written notice of such alleged breach or threat to Employee or
Kana, respectively, and, if the breach or threat may by its nature be
substantially cured, will afford the other party two (2) business days following
receipt of notice of alleged breach to cure such alleged breach, which, if
substantially cured within such period, shall not be actionable by Kana or
Employee, respectively. The foregoing remedies will be in addition to all other
legal remedies to which Kana may be entitled hereunder, including, without
limitation, monetary damages.

4. Release. In exchange for the Separation Benefits, Employee agrees to execute
this Agreement and to execute a substantially identical release of claims, as
set forth below (appropriately modified by Kana to reflect the new date of
execution and subject to no new and significant claim of Employee arising
between the Effective Date and the Termination Date) on July 8, 2002 (the
"Second Release"):

(a) Employee on behalf of Employee and Employee's respective heirs, executors,
successors and assigns, hereby fully and forever releases Kana and its
respective heirs, executors, successors, agents, officers and directors, from
and agree not to sue concerning, any and all claims, actions, obligations,
duties, causes of action, whether now known or unknown, suspected or
unsuspected, that Employee may possess based upon or arising out of any matter,
cause, fact, thing, act, or omission whatsoever occurring or existing at any
time prior to and including the date of Employee's termination of employment
(collectively, the "Employee Released Matters"), including without limitation,

(1) any and all claims relating to or arising from Employee's employment
relationship with Kana and the termination of that relationship;

(2) any and all claims relating to, or arising from, Employee's right to
purchase, or actual purchase of, shares of stock of Kana, including, without
limitation, any claims of fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

(3) any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; breach of contract, both express and
implied; breach of the covenant of good faith and fair dealing, both express and
implied; promissory estoppel; negligent or intentional infliction of emotional
distress; negligent or intentional misrepresentation; negligent or intentional
interference with contract or prospective economic advantage; unfair business
practices; defamation; libel; slander; negligence; personal injury; assault;
battery; invasion of privacy; false imprisonment; and conversion;

(4) any and all claims for violation of any federal, state or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Civil rights Act of 1991, the Age Discrimination in Employment Act of 1967, the
Americans with Disabilities Act of 1990, the Fair Labor Standards Act, the
Employee Retirement Income Security Act of 1974, the WARN Act, the Age
Discrimination in Employment Act as amended by the Older Workers Benefit
Protection Act, the California Fair Employment and Housing Act, and the
California Labor Code (including, but not limited to, section 201, et. seq.);

(5) any and all claims for violation of the federal, or any state, constitution;

(6) any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

(7) any and all claims for attorneys' fees and costs; and

(8) any and all claims Employee may have against Kana for any acts by Kana
occurring at any time prior to the execution of this Agreement.

Employee agrees that the foregoing enumeration of claims released is
illustrative, and the claims hereby released are in no way limited by the above
recitation of specific claims, it being the intent of the Employee to fully and
completely release all claims whatsoever in any way relating to the Employee's
employment with Kana and to the termination of such employment. The releases
contained in this Agreement shall not include, however, Employee's rights to
indemnification, insurance and defense applicable to Employee in his capacity as
an officer of Kana.

(b) Employee represents that Employee has no lawsuits, claims or actions pending
in Employee's name, or on behalf of any other person or entity, against Kana or
any other person or entity referred to herein. Employee also represents that
Employee does not intend to bring any claims on Employee's own behalf against
Kana or any other person or entity referred to herein.

(c) Employee acknowledges that Employee has been advised by legal counsel and is
familiar with Section 1542 of the Civil Code of the State of California, which
states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE AGREEMENT, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

Employee expressly waives any right or benefit which Employee has or may have
under Section 1542 of the California Civil Code or any similar provision of the
statutory or non-statutory law of any other jurisdiction, including Delaware.
Employee acknowledges that in the future Employee may discover claims or facts
in addition to or different from those that Employee now knows or believes to
exist with respect to the subject matter of this Agreement, and that Employee
intends to fully, finally, and forever settle all of the Employee Released
Matters in exchange for the Separation Benefits. This release will remain in
effect as a full and complete release notwithstanding the discovery or existence
of any additional claims or facts.

(d) As of the Effective Date, Kana agrees to fully and forever release Employee
and Employee's respective heirs, executors, successors, and assigns from and
agrees not to sue concerning, any and all claims, actions, obligations, duties,
causes of action, whether now known or unknown, suspected or unsuspected, that
Kana may possess based upon or arising out of any matter, cause, fact, thing,
act, or omission whatsoever occurring or existing at any time prior to and
including the date of Employee's termination of employment (collectively, the
"Kana Released Matters"), including without limitation, any and all claims
relating to or arising from Kana's employment relationship with Employee and the
termination of that relationship.



5. Return of Kana Property. Except as may be agreed to by the Employee and the
Vice-President of Kana, Employee hereby represents and warrants to Kana that
Employee will return to Kana all real or intangible property or data of Kana of
any type whatsoever that is in Employee's possession or control by June 6, 2002.

6. Nondisparagement. Employee agrees that Employee will not disparage Kana's
products, services, agents, representatives, directors, officers, stockholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement.

7. Entire Agreement. This Agreement and the Confidentiality Agreement
constitutes the entire agreement between Employee and Kana with respect to the
subject matter hereof and supersedes all prior negotiations and agreements,
whether written or oral, relating to such subject matter, including but not
limited to the offer letter dated May 4, 2001 between Employee and Kana.
Employee acknowledges that neither Kana nor its agents or attorneys have made
any promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing Employee to execute the Agreement, and Employee acknowledges that
Employee has executed this Agreement in reliance only upon such promises,
representations and warranties as are contained herein.

8. Modification. It is expressly agreed that this Agreement may not be altered,
amended, modified, or otherwise changed in any respect except by another written
agreement that specifically refers to this Agreement, executed by authorized
representatives of each of the parties to this Agreement.

9. Arbitration. Any claim, dispute, or controversy arising out of or in any way
relating to this Agreement or the alleged breach of this Agreement will be
submitted by the parties to binding arbitration in Santa Clara County,
California by the American Arbitration Association under its California
Employment Dispute Resolution Rules or by a judge to be mutually agreed upon by
the parties. This Section will not prevent either party from seeking injunctive
relief (or any other provisional remedy) from any court having jurisdiction over
the parties and the subject matter of their dispute relating to Employee's
obligations under any confidentiality agreement and employment agreement or
offer letter.

10. Acknowledgment of Waiver of Claims under ADEA. Employee hereby acknowledges
and represents that Employee is and will be under the age of 40 years as of the
Termination Date. Employee acknowledges that Employee is waiving and releasing
any rights Employee may have under the Age Discrimination in Employment Act of
1967 ("ADEA") and that this waiver and release is knowing and voluntary.
Employee further acknowledges that Employee has been advised by this writing
that Employee should consult with an attorney prior to executing this Agreement
and has consulted with an attorney in connection with the execution of this
Agreement.



11. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that:

(a) they have read this Agreement;

(b) they have been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of their own choice or that they have
voluntarily declined to seek such counsel;

(c) they understand the terms and consequences of this Agreement and of the
releases it contains;

(d) they are fully aware of the legal and binding effect of this Agreement.

EMPLOYEE HAS HAD AN OPPORTUNITY TO CONSULT WITH AN ATTORNEY BEFORE SIGNING THIS
AGREEMENT AND UNDERSTANDS THAT, BY SIGNING THIS AGREEMENT, EMPLOYEE IS GIVING UP
ANY LEGAL CLAIMS EMPLOYEE HAS AGAINST KANA. EMPLOYEE FURTHER ACKNOWLEDGES THAT
EMPLOYEE DOES SO KNOWINGLY, WILLINGLY, AND VOLUNTARILY IN EXCHANGE FOR THE
BENEFITS DESCRIBED IN THIS AGREEMENT.

12. Successors. The provisions of this Agreement will extend and inure to the
benefit of, and be binding upon the respective legal successors and assigns of
Kana and Employee in addition to Kana and Employee.

13. Governing Law. This Agreement will in all respects be governed by the laws
of the State of California as applied to agreements entered into and to be
performed entirely within California between California residents.

14. Counterparts. This Agreement may be executed in counterparts, and each
counterpart will have the same force and effect as an original and will
constitute an effective, binding agreement on the part of each of the
undersigned.

15. Severability. In the event that any one or more of the provisions contained
herein will for any reason be held to be unenforceable in any respect under any
statute, rule or law of any state or of the United States of America, such
unenforceability will not affect any other provision of this Agreement, but,
with respect only to the jurisdiction holding the provision to be unenforceable,
this Agreement will then be construed as if such unenforceable provision or
provisions had never been contained herein.

 

KANA SOFTWARE, INC.

By:

Date:


BRETT T. WHITE




Brett T. White



Date: